UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1806



FRANCIS FELIX LIPSCOMB, SR.,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-779-3)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Francis Felix Lipscomb, Sr., Appellant Pro Se. Mary Hannah Lauck,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Felix Lipscomb, Sr., appeals the district court’s

order dismissing his civil action. We have reviewed the record and

the district court’s opinion and find no reversible error.     Ac-

cordingly, we affirm on the reasoning of the district court.   See

Lipscomb v. United States, No. CA-98-779-3 (E.D. Va. June 11,

1999).   We deny Lipscomb’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2